DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 2-6, 10, and 17-19 are objected to because of the following informalities:
Regarding claim 2-6, 10, and 17-19, to avoid any ambiguity and potential antecedent basis issue it appears limitation “the pinning layer” should be “the electrically conducting pinning layer”.
Appropriate corrections are required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 11-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,424,382 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter of claim 11-14 of the instant application is encompassed by the subject matter of the Claim 1-20 of U.S. Patent No. 11,424,382 and is obvious.

Claims of Instant Application
Claims of U.S. Patent No. 11,424,382 B2
11
1 and 18-20
12
19-20
13
19-20
14
19-20


Claims 11-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,756,227 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter of claim 11-14 of the instant application is encompassed by the subject matter of the Claim 1-20 of U.S. Patent No. 10,756,227 and is obvious.

Claims of Instant Application
Claims of U.S. Patent No. 10,756,227 B2
11
1 and 17-19
12
18-19
13
18-19
14
18-19


Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1-10 are allowable primarily because the prior arts of record, singly or in combination, neither anticipates nor render obvious the following limitations when taken in combinations with all other limitations:
“… a level of the n-type primary dopant, p-type primary dopant, and the one or more counterdopant being such that the counterdoped junction provides amplification by a phonon assisted mechanism and the amplification has an onset voltage less than 1 V; and an electrically conducting pinning layer being in contact with the first semiconductor and the second semiconductor”.
Liu et al. (NPL on IDS submitted on 7/30/2022, Title: Cycling excitation process: An Ultra Efficient and Quiet Signal Amplification Mechanism in Semiconductor) teaches an electrical device (fig. 1b and related text), comprising: a counterdoped junction (fig. 1b) selected from a group consisting of a pn junction (fig. 1b) or a p-i-n junction, the counterdoped junction including a first semiconductor (n-type layers, fig. 1b) doped with an n-type primary dopant and a second semiconductor (p-type layers, fig. 1b) doped with a p-type primary dopant; a first counterdoped component (p-type/compensated p-type or n-type/compensated n-type) selected from a group consisting of the first semiconductor and the second semiconductor being counterdoped (fig. 1a and 1b), the first counterdoped component being doped with one or more counterdopants that are of a polarity that is the opposite to the polarity of the primary dopant included in the first counterdoped component (fig. 1a and 1b); and a level of the n-type primary dopant, p-type primary dopant, and the one or more counterdopant being such that the counterdoped junction provides amplification by a phonon assisted mechanism and the amplification has an onset voltage less than 1 V (fig. 2a and 2b, p.053505-2) but do not disclose the claimed invention.
Claims 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828